Name: Council Decision (EU) 2018/201 of 23 January 2018 on the position to be taken on behalf of the Union within the Joint Visa Facilitation Committee set up under the Agreement between the European Union and the Republic of Azerbaijan on the facilitation of the issuance of visas with regard to the adoption of its rules of procedure
 Type: Decision
 Subject Matter: Europe;  politics and public safety;  international law;  EU institutions and European civil service;  European construction
 Date Published: 2018-02-10

 10.2.2018 EN Official Journal of the European Union L 38/13 COUNCIL DECISION (EU) 2018/201 of 23 January 2018 on the position to be taken on behalf of the Union within the Joint Visa Facilitation Committee set up under the Agreement between the European Union and the Republic of Azerbaijan on the facilitation of the issuance of visas with regard to the adoption of its rules of procedure THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular point (a) of Article 77(2) in conjunction with Article 218(9) thereof, Having regard to Council Decision 2014/242/EU of 14 April 2014 on the conclusion of the Agreement between the European Union and the Republic of Azerbaijan on the facilitation of the issuance of visas (1), Having regard to the proposal from the European Commission, Whereas: (1) The Agreement between the European Union and the Republic of Azerbaijan on the facilitation of the issuance of visas (2) (the Agreement) entered into force on 1 September 2014. (2) The Agreement provides for the setting-up of a Joint Committee for the management of the Agreement (the Joint Committee). The Joint Committee has, inter alia, the task of monitoring the implementation of the Agreement. (3) The Agreement states that the Joint Committee is to establish its own rules of procedure. (4) It is therefore appropriate to establish the position to be adopted on behalf of the Union within the Joint Committee with regard to the adoption of the Joint Committee's rules of procedure. (5) This Decision constitutes a development of the provisions of the Schengen acquis in which the United Kingdom does not take part, in accordance with Council Decision 2000/365/EC (3); the United Kingdom is therefore not taking part in its adoption and is not bound by it or subject to its application. (6) This Decision constitutes a development of the provisions of the Schengen acquis in which Ireland does not take part, in accordance with Council Decision 2002/192/EC (4); Ireland is therefore not taking part in its adoption Decision and is not bound by it or subject to its application. (7) In accordance with Articles 1 and 2 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark is not taking part in the adoption of this Decision and is not bound by it or subject to its application, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted on behalf of the Union within the Joint Visa Facilitation Committee set up under the Agreement between the European Union and the Republic of Azerbaijan on the facilitation of the issuance of visas, with regard to the adoption of its rules of procedure, shall be based on the draft decision of the Joint Visa Facilitation Committee attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 23 January 2018. For the Council The President V. GORANOV (1) OJ L 128, 30.4.2014, p. 47. (2) OJ L 128, 30.4.2014, p. 49. (3) Council Decision 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis (OJ L 131, 1.6.2000, p. 43). (4) Council Decision 2002/192/EC of 28 February 2002 concerning Ireland's request to take part in some of the provisions of the Schengen acquis (OJ L 64, 7.3.2002, p. 20). DRAFT DECISION No ¦/2018 OF THE JOINT VISA FACILITATION COMMITTEE SET UP UNDER THE AGREEMENT BETWEEN THE EUROPEAN UNION AND THE REPUBLIC OF AZERBAIJAN ON THE FACILITATION OF THE ISSUANCE OF VISAS of ¦ with regard to the adoption of its rules of procedure THE COMMITTEE, Having regard to the Agreement between the European Union and the Republic of Azerbaijan on the facilitation of the issuance of visas (the Agreement), and in particular Article 12(4) thereof, Whereas that Agreement entered into force on 1 September 2014, HAS ADOPTED THIS DECISION: Article 1 Chairmanship The Joint Visa Facilitation Committee (the Joint Committee) shall be chaired jointly by a representative of the European Union and a representative of the Republic of Azerbaijan. Article 2 Tasks of the Joint Committee 1. In accordance with Article 12(2) of the Agreement, the Joint Committee shall, in particular, have the following tasks: (a) monitoring the implementation of the Agreement; (b) suggesting amendments or additions to the Agreement; (c) settling disputes arising out of the interpretation or application of the provisions in the Agreement. 2. The Joint Committee may agree on recommendations containing guidelines or best practices to assist in the implementation of the Agreement. Article 3 Meetings 1. The Joint Committee shall meet whenever necessary, at the request of the Parties, and at least once per year. 2. The Parties shall take turns in hosting the meeting unless otherwise agreed. 3. Meetings of the Joint Committee shall be convened by the Co-chairs. 4. The Co-chairs shall establish a date for the meeting and exchange such documents as are necessary in time to ensure adequate preparation, 30 days prior to the meeting. 5. The Party hosting a meeting shall make the necessary arrangements with regard to logistical matters. Article 4 Delegations The Parties shall notify each other of the intended composition of their delegation at least seven days before a meeting. Article 5 Agenda for meetings 1. A provisional agenda for each meeting shall be drawn up by the Co-chairs no later than 14 days before the meeting. The provisional agenda shall include the items in respect of which a request for inclusion in the agenda has been received by either of the Co-chairs no later than 14 days before the meeting. 2. Either Party may add items to the provisional agenda at any time prior to the meeting if the other Party agrees. Requests to add items to the provisional agenda shall be sent in writing and shall be accommodated to the extent possible. 3. The final agenda shall be adopted by the Co-chairs at the beginning of each meeting. An item not appearing on the provisional agenda may be placed on the agenda if the Parties agree and shall be addressed to the extent possible. Article 6 Minutes of meetings 1. A draft of the minutes shall be prepared as soon as possible by the Co-chair of the Party hosting the meeting. 2. The minutes shall, as a general rule, indicate in respect of each item on the agenda the following: (a) the documentation submitted to the Joint Committee; (b) statements which a Party has requested to be entered; and (c) decisions taken, recommendations made and conclusions adopted on a specific item. 3. The minutes shall indicate the individuals of the respective delegations participating, as well as the ministry, agency or institution they represent. 4. The minutes shall be approved by the Joint Committee at its next meeting. Article 7 Decisions and recommendations of the Joint Committee 1. The Joint Committee shall take decisions by agreement of both Parties. 2. Each decision of the Joint Committee shall be entitled Decision followed by a serial number and a description of its subject. The date on which the decision takes effect shall also be indicated. Decisions shall be signed by representatives of the Joint Committee who are authorised to act on behalf of the Parties. Decisions shall be drawn up in duplicate, each copy being equally authentic. 3. Paragraphs 1 and 2 shall apply mutatis mutandis to recommendations of the Joint Committee. Article 8 Expenses 1. Each Party shall be responsible for the expenses it incurs by reason of its participation in the meetings of the Joint Committee, including staff, travel and subsistence expenditure and postal or telecommunications expenditure. 2. Other expenses arising from the organisation of the meetings shall be covered by the Party hosting the meeting, unless otherwise decided by the Parties. Article 9 Administrative procedures 1. Unless the Joint Committee decides otherwise, its meetings shall not be open to the public. 2. Minutes and other documents of the Joint Committee shall be treated as confidential. 3. Participants other than officials of the Parties and the Member States may be invited by agreement of both Co-chairs and shall be subject to the same confidentiality requirements. 4. The Parties may organise public briefings or otherwise inform interested members of the public of the results of the Joint Committee's meetings. Article 10 Entry into force This decision shall enter into force on the date of its adoption. Done at ¦, For the European Union For the Republic of Azerbaijan JOINT DECLARATION OF THE EUROPEAN UNION AND OF THE REPUBLIC OF AZERBAIJAN ANNEXED TO THE RULES OF PROCEDURE OF THE JOINT VISA FACILITATION COMMITTEE SET UP UNDER THE AGREEMENT BETWEEN THE EUROPEAN UNION AND THE REPUBLIC OF AZERBAIJAN ON THE FACILITATION OF THE ISSUANCE OF VISAS In order to ensure the continued, harmonised and correct implementation of the Agreement, the Member States of the Union, the European Commission and the Republic of Azerbaijan shall undertake informal contacts between formal meetings of the Joint Visa Facilitation Committee, in order to deal with urgent issues. At the next meeting of the Joint Visa Facilitation Committee, a report will be made about those issues and informal contacts.